Fourth Court of Appeals
                                 San Antonio, Texas
                                       February 6, 2020

                                     No. 04-19-00516-CR

                                   Kedreen Marque PUGH,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR6053
                       Honorable Stephanie R. Boyd, Judge Presiding


                                       ORDER

        The State’s brief was originally due to be filed on February 3, 2020. On February 4,
2020, the State filed its brief and a motion requesting a one-day extension of time to file the
brief. The motion is GRANTED. It is ORDERED that the State’s brief filed February 4, 2020 is
accepted as timely.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court